Citation Nr: 9916894	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-33 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a left occipital stroke, with right 
homonymous hemianopsia, as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran was scheduled for a VARO hearing in January 1998 
and a Board videoconference hearing in October 1998.  
However, he failed to report for either hearing, and his 
hearing requests are therefore deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d), 20.704(d) (1998).


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
left occipital stroke, with right homonymous hemianopsia, and 
VA treatment.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for a left occipital stroke, 
with right homonymous hemianopsia, as a result of VA 
treatment is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In a case where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In the present case, the veteran has contended that the VA 
was negligent in not diagnosing a stroke prior to May 3, 1997 
and releasing him from treatment prior to that date.  In his 
November 1997 Substantive Appeal, he characterized this 
course of treatment as "malpractice."

The Board has reviewed the medical evidence contained in the 
veteran's claims file and observes that he was treated at the 
Youngstown, Ohio VA Outpatient Clinic (VAOPC) on May 2, 1997 
for complaints of lightheadedness, visual problems, and loss 
of equilibrium.  The assessments were rule out a transient 
ischemic attack and visual disturbance, and the veteran was 
sent by taxi to the Wade Park VA Medical Center (VAMC) in 
Cleveland for further evaluation.  At the Wade Park VAMC, the 
veteran described his problem as disequilibrium, particularly 
when looking to the right.  His right peripheral vision was 
noted to be decreased, and there was no evidence of syncope, 
vertigo, weakness, numbness, or speech defects.  A 
fundoscopic examination was within normal limits, and cranial 
nerves II-XII were intact.  The veteran's gait was noted to 
be normal.  A subtle right visual field defect to 
confrontation was noted and found to be limited to the right 
eye.  There were no neurological defects except for the right 
field defect, which was noted to be peripheral and not 
central.  The treating physician indicated that a 
cerebrovascular etiology was doubtful, and the veteran was 
recommended to continue the use of aspirin and to undergo an 
ophthalmological referral.

On May 3, 1997, the veteran was involved in two motor vehicle 
accidents, and the police reports of those accidents indicate 
that the veteran appeared to be incoherent immediately 
following the accidents.  The veteran was admitted to Bedford 
Medical Center in Bedford, Ohio for treatment.  Upon 
admission, he reported that he had been told by a VA doctor 
that he might have had a small stroke, but the treating 
physicians provided no further commentary on this matter 
other than to note that "[t]here is consideration given for 
whether the patient may have extended his cerebrovascular 
accident or whether this is his baseline from the other day 
when he was evaluated at the VA."  A computerized tomography 
(CT) scan revealed a left occipital lesion.  The veteran was 
subsequently transferred to the Wade Park VAMC.  He was 
hospitalized at that facility from May 3 to May 21 in 1997, 
and the report of this hospitalization contains a diagnosis 
of a left occipital stroke, with right homonymous 
hemianopsia.  The hospitalization report notes the veteran's 
prior VA treatment but contains no commentary regarding the 
propriety of that treatment in regard to his left occipital 
stroke.

While the Board acknowledges that the veteran suffered a left 
occipital stroke in May 1997, he has submitted no competent 
medical evidence or opinion suggesting that his current 
disorder was incurred or aggravated as a result of any 
incident of VA treatment or hospitalization.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  While the records from 
Bedford Medical Center indicate that there was a question as 
to whether the veteran's underlying condition may have 
existed at the time of prior treatment by the VA, these 
records do not suggest that any treatment, or lack thereof, 
by the VA contributed to the veteran's left occipital stroke.  
Indeed, the only evidence of record suggesting such a 
relationship between this disorder and VA treatment is the 
veteran's lay opinion, as indicated above.

However, the Board would point out that the veteran has not 
been shown to possess the requisite medical expertise needed 
to render a competent opinion regarding causation.  See 
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  While the Board observes 
that the veteran's reported history of being told by a VA 
doctor that he had a prior stroke was noted in the records 
from Bedford Medical Center, the Board would point out that 
evidence which is simply information recorded by a medical 
examiner and unenhanced by any additional medical commentary 
by that examiner does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay 
account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence").  

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for a left occipital stroke, with right homonymous 
hemianopsia, is well grounded.  Since this claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that when an RO does not specifically address the 
question of whether a claim is well grounded but, instead, 
proceeds to adjudication on the merits, "there is no 
prejudice to the appellant solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

Additionally, the Board is not aware of the existence of 
additional relevant evidence that could serve to render the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 for a left occipital 
stroke, with right homonymous hemianopsia, as a result of VA 
treatment, is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans, Appeals


 

